Becker v. State







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

DENNIS CARRILLO                                         )                     No. 08-04-00360-CR
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                        171st District Court
)
THE STATE OF TEXAS,                                   )                   of El Paso County, Texas
)
                                    Appellee.                          )                       (TC# 20040D01766)

MEMORANDUM OPINION

            Dennis Carrillo attempts to appeal from an order dismissing the indictment and refiling  it
in a new number.  Finding that Appellant has not complied with Rule 25.2 of the Texas Rules of
Appellate Procedure, we dismiss the appeal.
            Rule 25.2(a)(2) governs the defendant’s right to appeal in a criminal case:
 
A defendant in a criminal case has the right of appeal under Code of Criminal
Procedure article 44.02 and these rules.  The trial court shall enter a certification of
the defendant’s right of appeal in every case in which it enters a judgment of guilt or
other appealable order.


  In a plea bargain case--that is, a case in which defendant’s
plea is guilty or nolo contendere and the punishment did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant--a defendant may
appeal only:
 
(A)  those matters that were raised by written motion filed and ruled
on before trial, or
 
(B)  after getting the trial court’s permission to appeal.

Tex.R.App.P. 25.2(a)(2).

            Appellant filed a timely notice of appeal but the notice did not include the trial court’s
certification of the defendant’s right to appeal as required by Rules 25.2(a)(2) and 25.2(d).  The
Clerk’s Office notified Appellant’s counsel that a certification had not been filed and requested that
Appellant file an amended notice of appeal within thirty days or the appeal would be dismissed
pursuant to Rule 25.2(d).  See Tex.R.App.P. 25.2(d)(“The appeal must be dismissed if a certification
that shows the defendant has the right of appeal has not been made part of the record under these
rules.”).  Appellant has not filed an amended notice of appeal.  Accordingly, the appeal is dismissed.

April 28, 2005                                                             
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)